 

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

This Addendum to Employment Agreement shall amend, where conflicting, and
supplement, as needed, the Employment Agreement by and between UMED Holdings,
Inc., Greenway Innovative Energy, Inc., a wholly owned subsidiary ofUMED
Holdings, Inc., and Raymond Wright, dated August 29, 2012. Such Addendum shall
be attached to and incorporated _into the original Employment Agreement for all
purposes and only add or change the Employment Agreement as specifically set
forth herein.

 

Contracting Parties

 

UMED Holdings, Inc., as owner of Greenway Innovative Energy, Inc., hereinafter
referred to as "the Company," have employed Raymond Wright, hereinafter referred
to as "Wright," as President of Greenway Innovative Energy, Inc., as set forth
in such Employment Agreement for which this Addendum attaches and is
incorporated therewith.

 

Trade Secrets/Intellectual Property

 

During the term of employment, Wright will have access to and become familiar
with various trade secrets and intellectual property of the Company, consisting
of but not limited to, patents and information which developed such patents and
which could be derived from such patents, formulas, catalysts, drawings,
specifications, equipment, business models, pricing, devices, secret inventions,
processes, and compilations of information, financial and business records, and
specifications, owned by the Company and regularly used in the operation of the
business of the Company. This and all other information generally deemed to be
trade secrets or confidential shall bedefined as the "Confidential Information."
Wright must not disclose the Confidential Information, directly or indirectly,
nor use them in any way, either during the term of this Agreement or at any time
thereafter, except as may be reasonably necessary to carry out his obligations
hereunder. The Confidential Information and all other files, records, documents,
drawings, specifications, equipment, and similar items relating to the business
of the Employer, whether or not prepared by Wright, remain the exclusive
property of the Company. Furthermore, all Confidential Information, as defined
above, of Greenway Innovative Energy, lnc. which was developed prior to UMED
Holdings, Inc.'s purchase of Greenway Innovative Energy, Inc., are now wholly
owned by UMED Holdings, Inc., through such acquisition, in whole, of Greenway
Innovative Energy, Inc., and such may not be removed from the premises of the
Company unless in the normal course of business without the prior written
consent of the Company.

 

Wright hereby assigns to the Company, or its designee, all his right, title and
interest in and to any and all inventions, original works of authorship,
development, concepts, improvements, designs, discoveries, ideas, trademarks, or
trade secrets, whether or not patentable or registerable under copyright or
similar laws, which may be solely or jointly conceived or developed to, reduced
to practice, or cause to be conceived or developed or reduced to practice,
during the period of time Wright is in the employ of the Company. Wright agrees
to make full disclosure to the Company of all such Inventions. Wright further
acknowledges that all

 







 

 

 

original works of authorship which are made by Wright (solely or jointly with
others) within the scope of and during the period of his employment with the
Company and which are protectible by copyright are "works made for hire,'' as
that tennis defined in the United States Copyright Act are the property of the
Compnay. Wright understands and agrees that the decision to commercialize or
market any invention developed by Wright, solely or jointly with others, is
within the Company's sole discretion and for the Company's sole benefit, and
that no royalty will be due to Wright as a result of the Company's efforts to
commercialize or market any such Invention.

 

Wright understands that the provisions of this Agreement requiring assignment of
Inventions to the Company do not apply to any invention for which no equipment,
supplies, facilities, or Confidential Information of the Company was used and
which was developed entirely on his own time ("Exempted Inventions"), unless (i)
the invention relates (A) directly to the Company's business, or (B) to the
Company's actual or demonstrably anticipated research or development, or (ii)
the invention results from any work performed by Wright for the Company. Wright
will advise the Company promptly in writing of any Exempted Inventions that
Wright believes meet the criteria as set forth in the preceding sentence. Wright
hereby warrants that hedoes not currently claim or possess any information that
would lead to Exempted Inventions.

 

Wright agrees to keep and maintain adequate and current written records of all
Inventions made by Wright and/or Greenway Innovative Energy, Inc., solely or
jointly with others, during the tenn of his employment with the Company. The
records will be in the form of notes, sketches, drawings and any other format
that may be specified by the Company. The records will be available to and
remain the sole property of the Company at all times.

 

For a period of twelve (12) months after termination of his employment with the
Company for any reason, Wright will promptly disclose to the Company fully and
in writing all patent applications filed by Wright or on his behalf. At the time
of each such disclosure, Wright will advise the Company in writing of any
inventions that Wright believes qualify as Exempted Inventions, as defined
above; and Wright will, at that time, provide to the Company, in writing, all
evidence necessary to substantiate that belief. Wright understands that the
Company will keep in confidence and will not disclose to third parties without
his consent any proprietary information disclosed in writing to the Company
pursuant to this Agreement relating to any such Exempted Inventions. Wright will
preserve the confidentiality of any invention that does not qualify fully as an
Exempted Invention.

 

Wright agrees to assist the Company, or its designee, at the Company's expense,
in every proper way to secure the Company's rights in the Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns, and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property

 

 

 

 

rights relating thereto. Wright further agrees that his obligation to execute or
cause to be executed, when it is in his/her power to do so, any such instrument
or papers shall continue after the termination of this Agreement. If Wright is
unable because of his mental or physical incapacity or for any other reason to
secure his/her signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then Wright
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agent and attorney in fact, to act for and in his
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Wright. Wright agrees that this obligation to assist the
Company shall continue beyond the termination of his employment with the
Company, but that the Company will compensate Wright at a reasonable rate
following the termination of his employment for time actually spent by Wright at
the Company's request on such assistance.

 

On the termination of employment or whenever requested by the Employer, Wright
must immediately deliver to the Employer all property, including but not limited
to Confidential Information as defined above, in the Wright's possession or
under the Wright's control belonging to the Employer.

 

Non-competition

 

Wright hereby agrees, whether while working under the terms of this Agreement,
or upon termination of this Agreement for any reason, not to engage or
participate, directly or indirectly, in any competitive business with the
business of the Company, specifically including the natural gas to liquid fuel
industry, for a period of three (3) years. Wright fully understands that the
business of the Company is global, in that Wright and the Company have conducted
business in many different countries, all over the world, and continue to seek
business worldwide, and therefore, the Company and Wright agree that the only
reasonable, geographical limitation to this clause is worldwide, but the Parties
fully understand and agree that a court of competent jurisdiction can and may
limit such geographical limitation to something other than worldwide. The
Company and Wright agree that the clause shall survive any such court-ordered
change to the geographical limitation.

 

Compensation and Benefits

 

As compensation for employment by the Company, Wright shall receive a base
salary of

$180,000.00 per annum to begin upon the signing of this Addendum. Such salary
will increase to

$250,000.00 per annum when the first operational, portable GTL unit is funded
(funding to include a year of working capital for UMED Holdings, Inc.) Such
compensation shall stay consistent through the term of this Agreement, but can
be modified as the discretion of the Companys' Board of Directors, including but
not limited to deferral of same, but at no time shall such compensation be
lessened unless agreed by both Wright and the Company.

 

 

 



 

 

 

If Wright dies during the term of this Agreement, Wright's estate shall receive
his then existing salacy for three years following his death, as well as, any
and all deferred compensation then owed to him or owing the future.

 

Wright shall receive 3,500,000 shares of UMED Holdings, Inc. stock in
consideration of an assignment of all right, title and interest in and to any
and all patents, inventions, intellectual property, drawings, ideas or the like
developed before and/or during the term of this Agreement concerning
Gas-to-Liquid Technology, either individually and/or in conjunction with others,
to be held in perpetuity by the Company. This Agreement shall constitute the
full and final assignment of same for all purposes.

 

Wright shall be eligible for a stock allocation of a minimum of 3,750,000 shares
of UMED Holdings, Inc. stock when the first operational, portable GTL unit is
built and becomes operational and is capable of producing 2,000 barrels of
diesel or jet fuel per day.

 

Wright shall be offered a position on the UMED Holdings, Inc. Board of Directors
upon the signing of this Addendum.

 

Miscellaneous

 

Any and all conflicts between this Addendum and the initial Employment Agreement
shall be resolved in favor of the language contained in this Addendum.

 

Any dispute concerning any questions of law and fact arising out of the
circumstances of employment under this Agreement shall be determined by a court
of competent jurisdiction, in Tarrant County, Texas, under the laws of the State
of Texas.

 

This Agreement may be amended only in writing by the mutual consent of all of
the parties, evidenced by all necessary and proper corporate authority. No
waiver of any provision of this Agreement shall arise from any action or
inaction of any party, except an instrument in writing expressly waiving the
provision executed by the party entitled to the benefit of the provision.

 

This Agreement, together with any documents and exhibits given or delivered
pursuant to this Agreement, constitutes the entire agreement between the parties
to this Agreement. No Party shall be bound by any communications between them on
the subject matter of this Agreement unless the communication is (a) in writing,
(b) bears a date contemporaneous with or subsequent to the date of this
Agreement, and (c) is agreed to by all parties to this Agreement. On execution
of this Agreement, all prior agreements or understandings between the parties
shall be null and void.

 

The Parties to this Agreement jointly participated in the negotiation and
preparation of same, and hence, ambiguities should not be construed against
and/or contributed to either Party.

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executed on this 30 day of July, 2014.

 



EMPLOYER EMPLOYEE Greenway Innovative Energy, Inc.   /s/ Ric Halden /s/ Raymond
Wright By: Ric Halden President of UMED Holdings, Inc., owner of Raymond Wright
Greenway Innovative Energy, Inc.   Date   4/18/2018  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page S of S